           Case 2:16-cv-01456-RSM Document 29 Filed 10/26/20 Page 1 of 1



1
2
3
4
5
6
7
                           IN THE UNITED STATES DISTRICT COURT
8
                         FOR THE WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     CEDRIC CUREAUX,
11                                                       Case No. C16-1456RSM
                             Plaintiff,
12
13                                                       MINUTE ORDER
             v.
14
15
     STATE OF WASHINGTON, et al.,
16
                             Defendant.
17
18
19           The following MINUTE ORDER is made by direction of the Court, the Honorable

20   Ricardo S. Martinez, Chief United States District Judge: On July 31, 2020, Plaintiff filed a
21
     document entitled “motion” in this closed case attaching documents related to a Washington
22
23   state court criminal proceeding.     Dkt. #26.   Plaintiff’s post-judgment motion addresses

24   subject matter unrelated to the claims raised in this action. This filing is procedurally
25
     improper and hereby STRICKEN. The Court advises Plaintiff there shall be no further
26
27   filings in this closed case.

28           DATED this 26th day of October, 2020.
29
                                                         WILLIAM McCOOL, Clerk
30
                                                         By:    /s/ Paula McNabb
                                                                Deputy Clerk
     MINUTE ORDER– 1
